F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           May 11, 2006
                             FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                           Clerk of Court


    ELAINE CHILDERS,

              Plaintiff-Appellant,

     v.                                                  No. 05-3380
                                                  (D.C. No. 04-CV-1168-JTM)
    KANSAS UNIFIED SCHOOL                                  (D. Kan.)
    DISTRICT NO. 457,

              Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before PORFILIO, BALDOCK, and EBEL, Circuit Judges.


          Elaine Childers appeals the district court’s grant of summary judgment in

favor of the Kansas Unified School District No. 457, on her claim that, after the

school district found out she is an insulin-dependent diabetic, it terminated her

employment as a school bus driver and denied her a transfer to another position,


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
in violation of the Americans with Disabilities Act (ADA). On appeal, Ms. Miller

contends that

       [w]hen an ADA plaintiff has alleged a defendant terminated her for a
       health-connected reason such as becoming insulin-dependent [then]
       the employer ha[s] a duty to commence the ADA’s interactive
       process to assist the employee in seeking ways the impairment can be
       accommodated by reassignment to fill available positions for which
       the plaintiff’s skills and work experience show she is qualified.

Aplt. Br. at 1.

       Our jurisdiction arises under 28 U.S.C. § 1291. We review de novo the

district court’s grant of summary judgment, applying the same standard as that

court under Fed. R. Civ. P. 56(c).   Simms v. Okla. ex rel. Dep’t of Mental Health

& Substance Abuse Servs. , 165 F.3d 1321, 1326 (10th Cir. 1999).

       Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standard, we hold that Ms. Childers has not identified any

reversible error in this case. We therefore AFFIRM the judgment of the district

court for substantially the same reasons stated in its order dated June 30, 2005,

Aplt. App. at 91.


                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge



                                          -2-